Citation Nr: 0201097	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  94-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
2000, for additional compensation for a dependent child. 

2.  Entitlement to service connection for a skin disability, 
manifested by acne and swelling of hands and feet, claimed as 
secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
acne and swelling of the feet and hands as secondary to 
herbicide exposure, and from an October 2000 determination by 
the RO that the veteran was entitled to additional 
compensation for a dependent, with payments commencing on 
November 1, 2000. 

The claim concerning an earlier effective date is discussed 
in the decision section, while the claim concerning service 
connection is discussed in the remand section.


FINDINGS OF FACT

1.  The veteran's service-connected disability rating was 
increased to 30 percent by a June 1995 rating decision, 
effective from September 13, 1994. 

2.  In June 1995, the RO notified the veteran of the increase 
and notified him of his right to claim additional 
compensation for dependents, providing the proper form with 
which to claim such compensation.

3.  A completed VA Form 21-686c, Declaration of Status of 
Dependents, was received at the RO on October 13, 2000.  

4.  The veteran's disability compensation rate was amended to 
include additional benefits for his dependent child, with 
payments commencing November 1, 2000.



CONCLUSION OF LAW

There is no legal entitlement to payment of additional 
disability compensation for a dependent child earlier than 
November 1, 2000.  38 U.S.C.A. §§ 1115, 5110(f), 5111 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a July 1991 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating 
effective from February 25, 1991. 

By a June 1995 rating decision, the RO, in pertinent part, 
increased the rating for PTSD to 30 percent, effective from 
September 13, 1994.  

In a June 1995 letter, the RO notified the veteran in writing 
of the increase in his disability compensation benefits, 
payment of which would be effective on October 1, 1994.  This 
letter indicates that VA Form 21-8764 (Original Disability 
Compensation Award Attachment) was enclosed.  This form 
notified the veteran that, if he had a disability rating of 
30 percent or more, he should advise VA of any change in the 
status of his dependents.  In the letter, the RO also advised 
the veteran to complete and return an enclosed VA Form 21-
686c, Declaration of Status of Dependents.  The notice letter 
and enclosed forms were mailed to the veteran's address of 
record, and there is no indication that the letter was 
returned as undeliverable.

A completed VA Form 21-686c was received at the RO on October 
13, 2000, on which the veteran indicated that he had a child 
whom he acknowledged as his and for whom he provided support.  
He attached a copy of a birth certificate which reflected 
that a child was born in October 1983.  The veteran was not 
listed as the father on the birth certificate.

The RO notified the veteran in a letter dated October 23, 
2000, that his disability compensation rate was amended to 
include additional benefits for his dependent child, with 
payments beginning on November 1, 2000.

In an October 2000 written statement, the veteran disagreed 
with the effective date assigned for the amendment to his 
compensation rate, and argued that the date should coincide 
with when he began receiving payments based on the 30 percent 
rating (i.e., October 1, 1994). 

In a November 2000 statement of the case, the RO confirmed 
its determination that the earliest effective date for 
payment of the amended compensation rate was November 1, 
2000, and the veteran advised as to the relevant laws and 
regulations pertaining to his claim for an earlier effective 
date.  

In a November 2000 written statement, the veteran asserted 
that he had never received notification that he could add 
dependents to his claim.  He indicated that he did not want a 
hearing. 


II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran's 
claim for an earlier effective date for payment of additional 
compensation for a dependent child was made in the form of 
disagreement with the effective date assigned by the RO.  
There is no specific claim form required.  As for evidence or 
information necessary to substantiate and complete the claim, 
the RO notified the veteran in the November 2000 statement of 
the case of the legal criteria relevant to assigning an 
effective date for additional compensation.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  There is no pertinent evidence lacking.  The 
only pertinent factual point, i.e., when the veteran filed 
his declaration of status of dependents, is one not in 
dispute, and there is no evidence to be developed.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO, in that the veteran 
has had ample notice of the applicable law and what might be 
required or helpful to his case.  Although the implementing 
regulations had not been adopted when the RO adjudicated this 
case, there is no prejudice to the veteran in the Board's 
consideration of these regulations in the first instance, 
because they do not provide any substantive rights beyond 
those provided in the VCAA.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

B.  Claim for an earlier effective date

A veteran who is entitled to compensation for a service-
connected disability rated as at least 30 percent disabling 
is also entitled to additional compensation for a dependent 
child.  38 U.S.C.A. § 1115 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.4(b)(2) (2001).  

The effective date of the additional compensation depends 
upon when proof of dependents is received.  The pertinent 
Federal statute provides as follows:

An award of additional compensation on 
account of dependents based on the 
establishment of a disability rating in 
the percentage evaluation specified by 
law for the purpose shall be payable from 
the effective date of such rating; but 
only if proof of dependents is received 
within one year from the date of 
notification of such rating action. 

38 U.S.C.A. § 5110(f) (West 1991) (emphasis added).  

In this case, the veteran was notified by the June 1995 
letter that his service-connected rating had been increased 
to 30 percent, with the increase effective October 1, 1994.  
Enclosed with this letter was VA Form 21-8764 (Original 
Disability Compensation Award Attachment), which notified the 
veteran that if he had a disability rating of 30 percent or 
more he should advise VA of any change in the status of his 
dependents.  Finally, he was advised to complete and return 
the enclosed "Declaration of Status of Dependents" form (VA 
Form 21-686c) if he wanted an award of additional 
compensation.  Although the veteran has contended that he did 
not received this notification, the notice letter was sent to 
his address of record, and there is no evidence that it was 
returned by the Post Office as undeliverable.  The veteran 
did not return a completed VA Form 21-686c until October 13, 
2000.  Therefore, because he did not provide the RO with 
proof of a dependent child within one year from the date of 
notification of the June 1995 rating action, he is not 
entitled to an effective date of October 1, 1994, for the 
award of additional disability for a dependent child under 
the relevant statute.  38 U.S.C.A. § 5110(f) (West 1991). 

Pertinent regulations also provide that the effective date of 
an award of compensation based on a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2001).  

The effective date of payment of additional compensation for 
dependents is further defined in 38 C.F.R. § 3.401(b).  That 
regulation provides that awards of additional compensation 
for dependents shall be effective the latest of the following 
dates:

(1)  Date of claim.  This term means the 
following listed in order of 
applicability:

(i)  Date of veteran's marriage of 
birth of his or her child, or 
adoption child, if the evidence of 
the event is received within one 
year of the event otherwise.

(ii)  Date notice is received of the 
dependent's existence, if evidence 
is received within one year of VA 
request.

(2)  Date dependency arises;

(3)  Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or

(4)  Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b) (2001).

The date of the birth of the child was in October 1983.  No 
evidence of the child's dependency was received within one 
year of that date, and, in any event, the veteran's 
qualifying disability rating was not in effect in 1983.  
Therefore, October 1983 is not the date of the claim.  The RO 
received notice of the dependent's existence in October 2000.  
This, however, was not within a year of the VA request for 
information about dependents, which was made in June 1995.  
Strict application of the terms of the regulation would 
appear to dictate a finding that the veteran had not filed a 
claim for dependency, since he neither notified the RO within 
a year of the child's birth nor within a year of the request 
for information regarding dependency.  Clearly, the date the 
veteran made his claim for additional compensation for 
dependents was the date he sent the VA Form 21-686c and copy 
of the child's birth certificate to the RO, in October 2000.

The date the child's dependency arose is an unknown.  The 
veteran is not listed as a parent on the child's birth 
certificate, and the date on which he acknowledged and from 
which he supported the child is not in evidence.  However, it 
cannot have been later than October 2000, at which time the 
veteran acknowledged his responsibility for the child. 

Evidence of dependency was not received within a year of June 
1995, so that provision of the regulation is not controlling.

The date of commencement of the veteran's award is presumably 
July 1995, as the retroactive increase in compensation 
processed in June 1995 could not have resulted in 
commencement of payment of the increased compensation and 
retroactive award of compensation until the next month.

Accordingly, under both the statute and the regulation, the 
veteran having failed to notify the RO of the existence of 
his minor child until October 2000, more than one year after 
any event potentially providing an earlier effective date of 
compensation, there is no legal basis for assigning an 
earlier effective date.

The statute clearly provides that the only basis for awarding 
additional compensation for dependents from the effective 
date of the increased rating is that proof of dependents be 
received within one year from the date of notification of 
such rating action.  38 U.S.C.A. § 5110(f) (West 1991).  As 
detailed above, the veteran did not supply the RO with proof 
of the birth of his dependent child until October 13, 2000, 
over five years after he was notified of the rating decision 
which assigned a 30 percent rating.  There is no legal basis 
for assigning any earlier date. 

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111 (West 
1991); 38 C.F.R. § 3.31 (2001).  Therefore, it is also proper 
that the payments of the veteran's additional compensation 
should not have commenced until November 1, 2000 (the first 
day of the calendar month following October 13, 2000).   

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.

ORDER

Entitlement to an effective date earlier than November 1, 
2000, for payment of additional disability compensation for 
the veteran's dependent child is denied.


REMAND

On a September 1994 VA Form 9 filed in conjunction with his 
claim concerning exposure to herbicides, the veteran 
indicated that he wanted to testify at the RO before a Board 
member (i.e., a "Travel Board" hearing).  In an April 1996 
memorandum, the veteran canceled this hearing request.  
However, in a VA Form 9 filed in June 2001, the veteran again 
requested a Travel Board hearing.  The RO should therefore 
schedule the veteran for a Board hearing at the RO. 

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before 
a Member of the Board at the RO, in 
accordance with his  request.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 & Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

